870 F.2d 657
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel John Major DAVIS, Jr., Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, Respondent-Appellee.
No. 88-5905.
United States Court of Appeals, Sixth Circuit.
March 7, 1989.

1
Before BOYCE F. MARTIN Jr. and RYAN, Circuit Judges, and JOHN W. POTTER, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Samuel John Major Davis, Jr., appeals the dismissal of his petition for writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  Davis alleged that the defendant Parole Commission improperly set his presumptive parole date outside the parole guidelines.  The district court dismissed the petition as duplicative of a pending habeas petition in which petitioner also alleged that the Parole Commission improperly set his presumptive parole date.


4
Upon consideration, we conclude that the district court properly dismissed the petition.  Petitioner does not dispute the district court's finding that the instant petition is "essentially the same" as the earlier petition.  Further, the district court noted that petitioner may seek to amend his other petition in order to assert any new grounds for relief.  Under these undisputed circumstances, we conclude that dismissal was proper.


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation